Opinion
BENTON, J.
Bernard Singleton appeals from an order approving a jury verdict convicting him of robbery, abduction, and use of a firearm in the commission of a felony. He contends that (1) the trial judge erred by allowing the Commonwealth on rebuttal to prove an unrelated criminal offense in an attempt to impeach his credibility, (2) he was denied his constitutional right of confrontation, and (3) the evidence was not sufficient to prove the offenses beyond a reasonable doubt. For the reasons that follow, we reverse the convictions and remand for a new trial.
I.
The evidence proved that two individuals robbed a Pizza Hut restaurant in the City of Petersburg at midnight on April 18, 1991. The robbers forcibly entered the store, bound three employees, John Hawks, Paul Cathcart, and Wayne Griffin, and took money from a safe. The police showed Hawks and Cathcart a photographic array a few days after the robbery, but neither employee could identify Singleton. Griffin also was shown a photographic array but only identified Singleton after he was shown a side view photograph of Singleton. Singleton was later arrested for the robbery.
At trial, Griffin testified that he only had a “glimpse” of the robbers. However, he said that he was able to identify Singleton as one of the robbers when the police showed him a side view photograph of Singleton. None of the other photographs in the photograph array that the police showed him had a side view of the subjects. Griffin further testified that after he heard Singleton speak in court, he recognized Singleton’s voice. In addition, Griffin identified a pair of hiking boots, seized from Singleton’s apartment, as boots one of the robbers was wearing during the robbery. A police officer testified that when the boots were seized, Singleton told the police that he wore the boots all the time.
*93Hawks could not identify any person from the photographic array that included Singleton’s photograph. However, he testified at trial that he was “almost certain” that Singleton was one of the robbers.
Singleton vigorously denied that he was the robber. He testified in his defense that he was in North Carolina on April 18. Other witnesses placed Singleton in North Carolina at the time of the robbery. However, the jury found Singleton guilty of robbery, three counts of abduction, and four counts of use of a firearm in the commission of a felony.
II.
To understand Singleton’s objection concerning the rebuttal testimony, several incidents of his trial testimony must be analyzed. On direct examination during his defense, Singleton testified as follows:
Q: . . . . The first question is, “Did you rob the Pizza Hut on April the 18th.”
A: No sir. I don’t even have any idea where . . . that’s at.
On cross-examination, the Commonwealth’s Attorney established that Singleton knew where Crater Road was located. She asked:
Q: [The business in which you were planning to invest was] near Crater Road.
A: No.
Q: So you know where Crater Road is?
A: Yeah.
Although no evidence had been introduced at trial concerning a Food Lion grocery store, on further cross-examination of Singleton the prosecutor asked:
Q: Have you ever been on Crater Road at the Food Lion?
A: No, ma’am.
*94In rebuttal, the Commonwealth’s Attorney offered two witnesses to testify that on April 3 after midnight Singleton was at the Food Lion grocery store. Singleton had been charged with the April 3 robbery of the Food Lion store but had not then been tried for that robbery. When Singleton’s counsel objected to the testimony, the Commonwealth’s Attorney stated:
Singleton indicated he was not familiar with the roads or with Crater Road in particular. Mr. Neal is being offered to rebut his answer to whether or not he was at Food Lion. That’s the only purpose for his testimony.
The trial judge overruled Singleton’s objection and permitted two witnesses to testify on rebuttal that Singleton was at the Food Lion grocery store on Crater Road after midnight on April 3. That ruling was erroneous.
Evidence that Singleton was present in the Food Lion grocery store on April 3, two weeks prior to the robbery offense that was the subject of Singleton’s trial, was not relevant to the offense then being tried. Moreover, the evidence was inadmissible because it was evidence of another crime that was offered to impeach Singleton on a collateral matter. See Seilheimer v. Melville, 224 Va. 323, 326, 295 S.E.2d 896, 898 (1982).
A witness may not be cross-examined regarding any fact irrelevant to the issues on trial when that cross-examination is for the mere purpose of impeaching his credit by contradicting him. If such a question is inadvertently asked and answered, the witness’s answer is conclusive. Furthermore, the witness may not be asked about any collateral independent fact “merely with a view to contradict him afterwards by calling another witness.”
A subject is collateral to the issues on trial unless the party cross-examining the witness is entitled to prove the subject in support of his or her own case. If a fact cannot be established for any purpose other than for contradiction, it is wholly collateral to the issues on trial.
Evidence of an unrelated [crime] is generally not admissible in a criminal trial.
*95Simpson v. Commonwealth, 13 Va. App. 604, 606-07, 414 S.E.2d 407, 409 (1992) (citations omitted).
On direct examination, Singleton denied knowing the location of the Pizza Hut restaurant. The Commonwealth’s Attorney specifically asked Singleton on cross-examination if he knew where Crater Road was located. Singleton admitted that he knew where Crater Road was located. No dispute arose over whether Singleton had ever been on Crater Road. The Commonwealth’s Attorney did not ask Singleton whether he had been on Crater Road.
Singleton’s presence in the Food Lion grocery store two weeks before the robbery of the Pizza Hut restaurant was not established to be relevant to any issue at trial. The evidence proved only that the Pizza Hut was on Crater Road and the grocery store was on Crater Road. However, the evidence proved neither the proximity of the Food Lion grocery store to the Pizza Hut nor the materiality of the fact that both businesses were located on the same road. Even if Singleton had been in the Food Lion grocery store after midnight on April 3, the Commonwealth did not establish that such proof tended to prove that Singleton knew the location of the Pizza Hut.
The Commonwealth first injected the issue of the Food Lion grocery store in cross-examination of Singleton “merely with a view to contradict [ing] him afterwards by calling another witness.” Allen v. Commonwealth, 122 Va. 834, 842, 94 S.E. 783, 785-86 (1918). Indeed, when Singleton’s counsel objected to the evidence of the other crime, the Commonwealth’s Attorney clearly stated that she was not attempting to prove an element of the offense but, rather, was trying to impeach Singleton. Despite that admission, the judge allowed the Commonwealth’s Attorney on rebuttal to offer evidence for the purpose of impeaching Singleton on a collateral matter. That ruling was erroneous. See id.
Singleton restated his objection and reiterated that the evidence was prejudicial. In addition, to suggest that the Commonwealth’s proof that Singleton was in the Food Lion grocery store after midnight was not evidence of another crime is simply disingenuous. The Commonwealth’s Attorney specifically asked about the time Singleton was seen and elicited the response “two minutes after 12:00 a.m.” Although the two witnesses who testified that Singleton was in the Food Lion after 12:00 a.m. said nothing about the *96robbery of the grocery store, their testimony hinted at nefarious conduct. The inquiry to the store manager concerning time was suggestive of criminal conduct. Moreover, the other witness was in the store as an employee of the company that cleaned the floors in the Food Lion. Their testimony tended to prove Singleton’s presence in that store at a late hour beyond closing and at approximately the same time the robbery occurred at the Pizza Hut two weeks later. The inference of an unrelated crime was strong and not admissible. Simpson, 13 Va. App. at 607, 414 S.E.2d at 409.
Furthermore, Singleton’s counsel made it abundantly clear to the judge and the Commonwealth’s Attorney that he could not test the identification testimony of the Food Lion employees without bringing out the facts of that unrelated, contested robbery. The admission of the evidence was manifestly prejudicial because it forced Singleton’s counsel to choose between abandoning Singleton’s right to confront witnesses against him by cross-examination or testing the identification testimony by cross-examination and, thus, proving by his own efforts the prejudicial criminal conduct that was collateral to the issues on trial. The admission of this testimony was reversible error. Id. at 608, 414 S.E.2d at 410.
III.
The confrontation issue that Singleton raises will not arise in the same context on retrial; therefore, we need not decide that issue. See Boney v. Commonwealth, 16 Va. App. 638, 646, 432 S.E.2d 7, 12 (1993). Moreover, because the determination whether Singleton was the perpetrator of the offenses turns in large measure upon the trier of fact’s resolution of credibility issues, we cannot say as a matter of law that the evidence is insufficient so as to bar a retrial. Accordingly, for the reasons stated, the convictions are reversed, and the case is remanded for a retrial if the Commonwealth be so advised.

Reversed and remanded.

Barrow, J., concurred.